DETAILED ACTION
	This rejection is in response to application filed on 05/27/2020.
	Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


SIGNALS PER SE REJECTION
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed
invention is directed to non-statutory subject matter. 
Claim 15 is purported to be a "machine-readable medium." It is within the scope of the disclosure that the "machine-readable medium" is a transitory form of
signal transmission. Thus, claims 15-20 are directed to merely a signal per se,
which is non-statutory. (In re Nuijten). All dependent claims inherit same deficiencies as independent claim 15. 

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to a method and claims 8-14 are directed to a system each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for identifying relationship data from product listings, in the following limitations:
accessing a first listing posted to an online marketplace, the first listing offering a first item for sale; 
identifying, from listing data included in the first listing, a second listing posted to the online marketplace, the second listing offering a second item for sale, the listing data having been entered by a user that posted the first listing; 
categorizing the second item in a first category of items that is related to the first item; and 
generating an item recommendation based on the first category of items that is related to the first item, the item recommendation identifying a third listing offering the second item for sale.
The above-recited limitations set forth an arrangement to identifying relationships between multiple product listings to recommend products.  This arrangement amounts to certain methods of organizing human activity associated with sales activities and commercial interactions involving identifying product listings, categorizing product listings based on relatedness to items, and generating item recommendation based on relatedness between product listings.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
A system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising…(claim 8)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising…(claim 8)
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shivaswamy et al. (US Pub. No. 20150046281 A1, hereinafter “Shivaswamy”).

Regarding claims 1, 8, and 15 
Shivaswamy discloses a method comprising: 
accessing a first listing posted to an online marketplace, the first listing offering a first item for sale; identifying, from listing data included in the first listing, a second listing posted to the online marketplace, the second listing offering a second item for sale, the listing data having been entered by a user that posted the first listing (Shivaswamy, [0032]: crawl product listing on marketplace website for retailer and identify product relations information describing additional products in the product inventory of the retailer website that are related to the specific product; [0024-0025]: multiple product listings; FIG. 3, [0044]: a second group of products in the second product inventory that matches the group of products described in the product relations information (that was identified in operation 302 in FIG. 3); [0060]: a seller specifies the product item they are selling and generates product listing);
categorizing the second item in a first category of items that is related to the first item (Shivaswamy, [0040]: product classification identifying product categories for various products; FIG. 6, [0038]:  identifies the product relations information in a product listing page such as identifying a group of related products having that relationship with the particular product; [0043]:  the second product is identified by determining that the particular product and the second product have similar product classification;[0071]: category taxonomy and related item suggested based on product category; [0072]:  classify eBay item 1 and eBay item 2 as equivalent items ); and 
generating an item recommendation based on the first category of items that is related to the first item, the item recommendation identifying a third listing offering the second item for sale (Shivaswamy, FIG. 10, [0047]: use the transposed product relations information to provide a recommendation for related items to a user; [0052] and [0059]: provide buyers with recommendations for similar product items; [0071]:related item suggested based on product category). 
 


Regarding claims 2, 9, and 16 
Shivaswamy discloses the method of claim 1, further comprising: determining, based on natural language processing of the listing data, that the second item is in the first category of items that is related to the first item (Shivaswamy, [0057] and [0064]: determine candidate matching items using natural language processing; [0037]: crawl all the data included in the product listing webpage, and identify keywords, phrases, or language indicating that a group of one or more products have a certain relationship with the main product described in the product listing webpage; [0071]:related item suggested based on product category; [0043]:  the second product is identified by determining that the particular product and the second product have similar product classification).
  


Regarding claims 3, 10, and 17
Shivaswamy discloses the method of claim 1, wherein identifying the second listing posted to the online marketplace comprises: identifying a listing identifier for the second listing in the listing data included in the first listing (Shivaswamy, FIG. 10, [0047]: the product listing webpage 1000 describes the product eP0 and includes webpage portions 1001-1004 identifying various related product items in the product inventory of the retailer website; [0043]: identify a matching product eP0 in the second product inventory by determining that the particular product P0 and the second product eP0 have the same unique product identifier). 
 


Regarding claims 4, 11, and 18 
Shivaswamy discloses the method of claim 1, wherein identifying the second listing posted to the online marketplace comprises: identifying a uniform resource identifier (URL) for the second listing in the listing data included in the first listing (Shivaswamy, FIG. 10, [0047]: the product listing webpage 1000 describes the product eP0 and includes webpage portions 1001-1004 identifying various related product items in the product inventory of the retailer website; [0048]: a reference link (e.g., uniform resource indicator (URI) or uniform resource locator (URL)) to the product listing webpage 1000. for one or more portions 1001-1004 of product relations information or links there to..  


Regarding claims 5, 12, and 19 
Shivaswamy discloses the method of claim 1, wherein the first category of items that is related to the first item includes one of complimentary items, accessory items, and similar items (Shivaswamy, FIG. 10, [0047]: the product listing webpage 1000 describes the product eP0 and includes webpage portions 1001-1004 identifying various related product items in the product inventory of the retailer website; [0024]: and [0032]: the product relations information may describe a group of additional products that tend to be purchased/viewed and accessories for the specific product; [0043]: similar products based on attributes or brand; [0052]: similar product items).   


Regarding claims 6, 13, and 20  
Shivaswamy discloses the method of claim 1, further comprising: 
identifying, from the listing data included in the first listing, a fourth listing posted to the online marketplace, the fourth listing offering a third item for sale (Shivaswamy, [0032]: crawl product listing on marketplace website for retailer and identify product relations information describing additional products in the product inventory of the retailer website that are related to the specific product; [0024-0025]: infer multiple products related to another product);
categorizing the third item in a second category of items that is related to the first item (Shivaswamy, [0040]: product classification identifying product categories for various products; FIG. 6, [0038]:  identifies the product relations information in a product listing page such as identifying a group of related products having that relationship with the particular product; [0043]:  the second product is identified by determining that the particular product and the second product have similar product classification;[0071]: category taxonomy and related item suggested based on product category; [0072]:  classify eBay item 1 and eBay item 2 as equivalent items; [0024-0025]); and 
generating a second item recommendation based on the second category of items that is related to the first item, the second item recommendation identifying a fifth listing offering the third item for sale (Shivaswamy, FIG. 10, [0047]: use the transposed product relations information to provide a recommendation for related items to a user; [0052] and [0059]: provide buyers with recommendations for similar product items; [0071]:related item suggested based on product category; [0024-0025]).  


Regarding claims 7 and 14 
Shivaswamy discloses the method of claim 1, wherein the third listing is the second listing (Shivaswamy, [0044]:  identify matching products; FIG. 10, [0047]: use the transposed product relations information to provide a recommendation for related items to a user; [0052] and [0059]: provide buyers with recommendations for similar product items; [0071]:related item suggested based on product category).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure related to identifying product relationships is cited as Reference-U on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684